
	

113 HR 2085 IH: Diagnostic Innovation Testing and Knowledge Advancement Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2085
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Roskam (for
			 himself, Mr. Neal,
			 Mr. Lance,
			 Mr. Kind, Mr. Guthrie, Mr.
			 Paulsen, and Mr. Tiberi)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To create incentive for innovative diagnostics by
		  improving the process for determining Medicare payment rates for new
		  tests.
	
	
		1.Short titleThis Act may be cited as the
			 Diagnostic Innovation Testing and
			 Knowledge Advancement Act of 2013.
		2.Creating
			 incentives for innovative diagnostics
			(a)Improvements To
			 process for determining fee schedule amounts for new tests
				(1)Clarifying
			 factors for rate-settingIn
			 determining the payment amount under gapfilling procedures (as described in
			 section 414.508(b) of title 42, Code of Federal Regulations, or any successor
			 regulation to such section) for new clinical diagnostic laboratory tests under
			 section 1833(h)(8) of the Social Security Act (42 U.S.C. 1395l(h)(8)), the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall take into account, as applicable and available,
			 the following factors with respect to such a new test:
					(A)Impact on
			 patient careThe impact of
			 the new test on patient care, patient management, or patient treatment.
					(B)Technical
			 characteristicsThe technical
			 characteristics of the new test, and the resources required to develop,
			 validate, and perform the new test.
					(C)Claims
			 dataData from claims for
			 which payment is made under part B of title XVIII of the Social Security
			 Act.
					(D)Laboratory
			 chargesAmounts charged by
			 laboratories to self-pay patients for the new test.
					(E)Private
			 insurance ratesAmounts paid
			 to laboratories for such new test under private health insurance coverage
			 offered in the group market and the individual market.
					(F)Advisory panel
			 recommendationsThe findings
			 and recommendations of the independent advisory panel convened under paragraph
			 (2) with respect to that new test and any comments received during the open
			 meeting of the advisory panel.
					(G)Additional
			 factorsSuch other factors as
			 the Secretary may specify.
					(2)Input from
			 patients, clinicians, and technical experts
					(A)Requirement for
			 independent advisory panelThe Secretary shall convene an independent
			 advisory panel from which the Secretary shall request information and
			 recommendations regarding any new test (as referred to under subparagraph (A)
			 of section 1833(h)(8) of the Social Security Act (42 U.S.C. 1395l(h)(8))) for
			 which payment is made under such section, including technical, clinical, and
			 quality information.
					(B)Composition of
			 independent advisory panelSubject to subparagraph (D), the
			 independent advisory panel shall be comprised of 19 members, including—
						(i)7 individuals with expertise and experience
			 with clinical diagnostic laboratory tests including expertise in the technical
			 characteristics of the new test as well as expertise in the requirements to
			 develop, validate, and perform the new test;
						(ii)3 representatives
			 of patients, including a patient representative for rare disorders;
						(iii)3 clinicians who
			 use results of the new test in patient care;
						(iv)2
			 laboratorians;
						(v)2 individuals with
			 expertise in the area of pharmacoeconomics or health technology assessment;
			 and
						(vi)2 individuals
			 with expertise on the impact of new tests on quality of patient care, including
			 genetic counselors.
						(C)TermsSubject to subparagraph (D), a member of
			 the panel shall be appointed to serve a term of 6 years, except with respect to
			 the members first appointed, whose terms of appointment shall be staggered
			 evenly over 2-year increments.
					(D)Temporary
			 appointment of expertsInsofar as the Secretary determines with
			 respect to a new test that there are an insufficient number of members of the
			 panel with expertise with respect to that specific test, the Secretary may
			 appoint individuals who have expertise pertaining to the new test involved to
			 serve on the panel.
					(E)Open
			 meetingsThe Secretary shall
			 receive or review the findings and recommendations of the independent advisory
			 panel with respect to the new tests described in subparagraph (A) involved
			 during a meeting open to the public and provide opportunity for public
			 comment.
					(F)Clarification of
			 authority of secretary to consult carriersNothing in this section shall be construed
			 as affecting the authority of the Secretary to consult with appropriate
			 Medicare administrative contractors.
					(3)Justification
			 for payment determinations
					(A)Initial
			 justificationWith respect to decisions regarding payments made
			 under the clinical laboratory fee schedule for new clinical diagnostic
			 laboratory tests, the Secretary shall publicly provide a justification for the
			 payment basis and payment rate determination, including a detailed summary of
			 the information submitted to, or obtained by, the Secretary regarding the
			 factors specified in paragraph (1), such that interested stakeholders can
			 readily understand the Secretary’s rationale for the payment basis and rate
			 determinations.
					(B)Reconsideration
			 periodAfter providing such justification for a payment basis and
			 payment rate determination, the Secretary shall provide for a reasonable period
			 of reconsideration to receive any appeal of the determination and to evaluate
			 any additional information received regarding the justification and the factors
			 specified in paragraph (1).
					(C)Final
			 determinationAfter the period of reconsideration the Secretary
			 shall make a final payment basis and payment rate determination and provide a
			 justification for such final determination explaining what additional
			 information was evaluated during the reconsideration and how such information
			 was taken into account with respect to the final determination. Nothing in this
			 paragraph shall be construed as authorizing the Secretary to reveal proprietary
			 information which is otherwise prohibited from disclosure under law.
					(b)Process for
			 assignment of temporary codes for diagnostic testsThe
			 Secretary shall establish a process for application for the assignment of a
			 temporary national HCPCS code to uniquely identify a diagnostic test until a
			 permanent national HCPCS code is available for assignment to that test.
			 Assignments of a temporary national HCPCS code shall occur on a quarterly
			 basis. The Secretary shall provide public notice through the Centers for
			 Medicare & Medicaid Services Web site of applications made for such
			 temporary national HCPCS codes. Upon assignment of a temporary code under this
			 process, the Secretary shall treat such test as a new test for purposes of
			 section 1833(h)(8) of the Social Security Act.
			(c)Development of
			 further improvements in rate-Setting processesThe Secretary shall analyze the process
			 used for the gapfilling procedure used in determining payment amounts for new
			 clinical diagnostic laboratory tests under section 1833(h)(8) of the Social
			 Security Act. Taking into account the changes made by this section, the
			 Secretary shall identify further changes to improve the accuracy and
			 appropriateness of resulting rates and the openness, transparency, and
			 predictability of the process. The Secretary shall examine what and how many
			 entities should perform gapfilling, under contract or otherwise, and how to
			 ensure that the process is informed by appropriate expertise and proceeds in a
			 transparent and accountable manner. The Secretary shall implement improvements
			 in the process, insofar as these are possible under the law through
			 regulations, after public notice and opportunity for comment. For changes the
			 Secretary determines would require a change in law, the Secretary shall
			 transmit recommendations to the Speaker of the House and the President of the
			 Senate not later than July 1, 2014.
			(d)DefinitionsFor purposes of this section:
				(1)New clinical
			 diagnostic laboratory testsThe term new clinical diagnostic
			 laboratory test means a clinical diagnostic laboratory test—
					(A)that is assigned a
			 new or substantially revised code on or after January 1, 2013; or
					(B)for which a
			 temporary national HCPCS code is granted under subsection (b) on or after
			 January 1, 2014.
					(2)Self-pay
			 patientThe term self-pay patient means, with
			 respect to a health care item or service, an individual who pays out of pocket
			 for such item or service and who does not have health insurance coverage for
			 such item or service.
				(e)Effective
			 date
				(1)In
			 generalSubject to paragraph (2), this section shall take effect
			 on the date of enactment of this Act and shall apply with respect to new
			 clinical diagnostic laboratory tests.
				(2)Application of
			 justifications to current rate determinationsSubsection (a)(3)
			 shall apply to payment basis and payment rate determinations made on or after
			 January 1, 2013.
				
